REDMANN, Judge.
Plaintiff appeals from a judgment refusing to enjoin its former employee (a steel salesman) from working for a competitor. The employment contract had contained a no-competition clause. We affirm.
In support of its position that training and advertising expenditures (including entertainment of and Christmas gifts to customers) brings its contract within the exception of La.R.S. 23:921, plaintiff cites this court’s National School Studios, Inc. v. Barrios, La.App.1970, 236 So.2d 309, and similar cases from other circuits. The cases plaintiff cites are expressly overruled by Orkin Exterminating Co. v. Foti, La.1974, 302 So.2d 593. There are no extraordinary training or advertising expenses in our case which remove it from governance by Foti.
The judgment is affirmed.